Name: Commission Decision No 3010/91/ECSC of 15 October 1991 on the information to be furnished by steel undertakings about their investments
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  financing and investment;  production
 Date Published: 1991-10-16

 Avis juridique important|31991S3010Commission Decision No 3010/91/ECSC of 15 October 1991 on the information to be furnished by steel undertakings about their investments Official Journal L 286 , 16/10/1991 P. 0020 - 0023 Finnish special edition: Chapter 13 Volume 21 P. 0136 Swedish special edition: Chapter 13 Volume 21 P. 0136 COMMISSION DECISION No 3010/91/ECSC of 15 October 1991 on the information to be furnished by steel undertakings about their investmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Coal and Steel Community, and in particular Article 54 thereof, Whereas Article 54 of the Treaty entrusts the High Authority with the task of encouraging coordinated development of investment; whereas it must therefore be able to form an opinion, within the framework of the general objectives set out in Article 46, on the investment and disinvestment programmes of undertakings; Whereas investment and permanent disinvestment programmes must at present be notified in accordance with Commission Decision No 3302/81/ECSC (1), as amended by Decision No 2093/85/ECSC (2); Whereas the special difficulties with which the steel industry has recently been faced and as a consequence of which a state of manifest crisis was declared, after which the mandatory measures provided for in the ECSC Treaty for the organization of the steel market were introduced, together with a system for supervising public aid to this sector, have disappeared, and consequently the special emphasis placed on very detailed monitoring of the investment and disinvestment activity of undertakings can now be relaxed; Whereas, in order to carry out the task entrusted to it by Article 54 of the Treaty, the Commission must, however, continue to have detailed knowledge of the steel production plant in operation, under construction or planned, the investment activity and the extension of production capacities in the sector, with regular updating of such information; Whereas it must also be specifically informed in detail of, on the one hand, investment projects on a scale likely to have a significant effect on the balance between supply and demand and, on the other, permanent closures of major production plant; Whereas this Decision replaces the existing rules governing the information to be furnished by iron and steel undertakings about their investments and disinvestments, with the result that Decision No 3302/81/ECSC now needs to be repealed, HAS ADOPTED THIS DECISION: SECTION I Prior notification of investment programmes for production plant Article 1 This Decision shall relate exclusively to investment for activities in the iron and steel industry. Investment for coalmining activities shall remain subject to the provisions of Decision No 22-66 (3), as amended by Decision No 2237/73/ECSC (4) as long as no new decision on this sector has been adopted. Article 2 All Community steel undertakings engaged in production within the meaning of Article 80 of the ECSC Treaty shall notify the Commission of any investment programmes relating to their production activities in respect of one or more of the products listed in Annex I to the Treaty. Article 3 Prior notification shall cover investment programmes relating to new or existing plant the estimated cost of which exceeds ECU 25 million or which will increase production capacity for the products listed in Annex I to the ECSC Treaty by more than 50 000 tonnes per year. In order to evaluate the total estimated cost and the increase in production capacity referred to in the preceding paragraph, all the elements constituting a technically indivisible whole should be combined in a single programme, even if their implementation covers several distinct stages in time. Article 4 Notifications shall cover: - a description of the position occupied by the investment programme in the development strategy of the undertaking and the decision-making centre, - an exact description of the investment programme and its foreseeable impact on the environment, - the maximum technical capacity of the plant concerned, - any compensating closures of other plant, - the effect which the investment programme will have on the production potential for the product or products in question, in relation to the works, the undertaking and the decision-making centre concerned, - the approximate amount of forecast expenditure, broken down where appropriate into material investments and invisible expenditure, e.g. interim interest, - the exact timetable: start of work (month and year) and duration (in months), - the number of jobs created or lost, and the number of persons affected, - any effect on the supply of raw materials, - profitability calculations in respect of the amounts invested, giving the main factors and the result of the calculations, e.g. internal rate of return or pay-back period, except where this calculation was not involved in the decision-making process of the undertaking, in which case it shall state the reasons why account was not taken of this factor, - the sources of funding to be used for implementing the investment programme. Article 5 Notifications concerning investment programmes must be sent to the Commission as soon as possible after the decision has been taken by the undertaking, and not later than three months before the first contracts are concluded with the suppliers or, if the work is to be carried out by the undertaking itself, three months before the work is put in hand. Article 6 Information in respect of any major changes in investment programmes notified to the Commission shall be forwarded in an amending notification in the form and within the time limits laid down in Articles 4 and 5. Decisions shall be considered as involving major changes if they are liable to delay the start or the implementation of the programme by at least one year, to double its estimated cost or reduce it by half, or to increase or decrease estimated production capacity by at least 50 000 tonnes per year. Section II Prior notification of the permanent closure of production plant Article 7 Every steel undertaking within the Community shall notify the Commission of permanent closures of plant affecting one or more of the products listed in Annex I to the ECSC Treaty. Article 8 Notification shall cover any permanent closure, transfer or sale of complete plant, i.e. whole production units (coke oven battery, blast furnace, LD converter, electric arc furnace, etc). The only closures considered to be permanent shall be those where the key elements listed in the fourth paragraph of this Article must be physically destroyed so that the plant cannot be restored to service, of if the plant is to be sold or transferred. Notification of permanent closures shall imply a decision on the part of the undertaking to destroy the key elements of the plant concerned, or to sell or transfer the plant within six months of the date on which production ceases. Before a closure can be deemed permanent, the following key elements must be destroyed: - in the case of hot rolling mills: reheating furnaces, rolling mill stands and cooling beds, - in the case of cold rolling mills: mill stands, - in the case of coating plant: coiling machines, accumulators, and tanks or cells used to apply the coating, - in the case of other plant: components whose destruction makes it impossible to operate the plant: e.g. the tilting mechanism of LD converters; the steel jacket, superstructures and, where appropriate, the square tower of a blast furnace; the pushing machine in a coking plant. The Commission reserves the right to make site inspections to verify the removal or destruction of the key elements defined in the fourth paragraph of this Article. Article 9 Notification shall cover: - the reasons which led to the closure decision, - an exact description of the plant to be withdrawn from service, - exact details of the immediate future of the plant (demolition, sale, transfer), - the date on which the proposed measures will be completed, - actual production during the 12 months preceding notification, - the results expected, especially as regards production and production capacity, for the works, the undertaking and the decision-making centre, - the effects on the workforce (number of jobs lost and number of persons affected) and the possibilities, if any, of re-employing the workforce affected by the closure, - in the case of sale or transfer, the name of the undertaking to which the plant is to be sold or transferred. Article 10 Notifications concerning permanent closures shall be sent to the Commission as soon as possible after the decision has been taken by the undertaking, and not later than one month before the event which will mark the end of the plant's operation (beginning of demolition work, date on which the contract of sale takes effect, closure, etc.). Article 11 The Commission must be informed by means of an amending notification of any changes made to such notified permanent closure programmes as soon as possible after the relevant decision by the undertaking. Any decision cancelling the closure or likely either to bring it forward or to postpone it by at least a year shall, in particular, be regarded as involving major changes. SECTION III Reports on the implementation of programmes of investment or permanent closure of production plant Article 12 All Community steel undertakings shall send to the Commission a report on the actual manner of implementation of the programmes of investment or permanent closure of production plant referred to in Sections I and II and of any other investment programmes of which the actual cost has, contrary to estimates, exceeded the limits given in Article 3. Article 13 Reports shall contain: - an exact description of the programme of investment or permanent closure carried out, with specific reference to any changes made to the original programme; in the case of sale or transfer of a permanently closed plant, the name of the undertaking to which it is to be sold or transferred, - the date of completion of the programme of investment or permanent closure (if the programme was carried out in a number of stages, the date of completion of these stages), - the expenditure incurred, - all information on: - the purpose and technical nature of the work carried out, - the results already obtained or expected as a result of the implementation of the programme, particularly as regards production and production capacity, with specific mention of any divergence from the originally expected results, - the supply of raw materials, - the effects on the workforce, - the sources of finance for the investment programme. Article 14 The reports referred to in Article 12 must be sent to the Commission as soon as possible and not later than three months after the plant to which they refer starts or ceases to operate. SECTION IV Periodic surveys Article 15 In addition to the notifications and reports referred to above, all Community steel undertakings shall reply to the Commission's periodic surveys, particularly those concerning plant and investment and its effect on production capacity. Replies to the periodic surveys shall include all plant not permanently closed within the meaning of Article 8. A summary of the results of these surveys shall be published and sent to those concerned, in conformity with the second paragraph of Article 47 of the ECSC Treaty. Replies to the investment survey must, in particular, contain details of all changes in capacity, even those still at the planning stage. Such replies shall not exempt undertakings from submitting, in due course, a notification in accordance with Sections I and II. SECTION V General provisions Article 16 The Commission shall acknowledge receipt of investment and closure notifications and of reports which are sent to it, and may request any additional information it considers necessary. The Commission reserves the right to deliver a reasoned opinion, as provided for in the fourth paragraph of Article 54 of the ECSC Treaty, on the notified investment programmes. If the Commission intends to deliver such an opinion unde the general objectives provided for in Article 46 of the ECSC Treaty, it shall inform the undertaking within three months of the date on which the confirmation of receipt of the notification is sent. If the undertaking expressly requests it, the Commission shall deliver such an opinion in all cases. Undertakings which evade their obligations under this Decision or furnish false information shall be liable to the fines and penalties provided for under Article 47 of the ECSC Treaty. Article 17 Investment and closure notifications, reports and replies to the periodic surveys referred to in Article 15 must be sent to the following department of the Commission of the European Communities: Directorate-General XVIII, Unit 'Opinions on investments and enquiries', BÃ ¢timent Wagner, L-2920 Luxembourg. Article 18 Decision 3302/81/ECSC is hereby repealed. Article 19 This Decision shall enter into force on the date of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 1991. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 333, 20. 11. 1981, p. 35. (2) OJ No L 197, 27. 7. 1985, p. 19. (3) OJ No 219, 29. 11. 1966, p. 3728/66. (4) OJ No L 229, 18. 8. 1973, p. 28.